Citation Nr: 1739664	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  17-02 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1961 to July 1963, with subsequent Reserve service until August 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center in Washington, D.C., which granted service connection for bilateral hearing loss and assigned a noncompensable rating, and a September 2015 rating decision by the VA Regional Office (RO) in St. Petersburg, Florida that reopened the claim of entitlement to service connection for tinnitus but denied it on the merits. 

In July 2017, the Veteran testified at a Board hearing before the undersigned.  A hearing transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable rating for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Entitlement to service connection for tinnitus was denied in an August 2010 Board decision; the Veteran was notified of such denial and his appellate rights, and he did not appeal that determination.
2.  Evidence received since the last final denial is not cumulative or redundant of the evidence of record at the time of the prior final denial of tinnitus, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's tinnitus had its onset in service. 


CONCLUSIONS OF LAW

1.  The August 2010 Board decision is final.  38 U.S.C.A. §§ 7104, 7266 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence has been received to reopen the claim for service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran seeks to reopen his service connection claim for tinnitus.  See June 2015 VA Form 21-526EZ.

In August 2010, the Board denied service connection for tinnitus finding that a relationship does not exist between the Veteran's currently diagnosed tinnitus and service.  As the Veteran did not appeal this decision, the August 2010 Board denial is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. §§ 7104, 7266; 38 C.F.R. § 20.1100.

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The Court has held that the phrase "'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, evidence received since the last final denial includes an April 2012 VA examiner's opinion indicating that the Veteran's hearing loss is as least as likely as not caused by or a result of in-service noise exposure, and an April 2013 VA treatment record that showed that the Veteran's case history was positive for significant hazardous noise exposure in service around ordinance and that he reported occasional, mild, and subjective high-pitch tinnitus.  In addition, new evidence includes the Veteran's July 2017 testimony indicating that during service he complained of ringing in his ears and was told that it would go away.  See Board Hearing Transcript (Tr.) at 6.  This evidence relates to unestablished facts necessary to substantiate the claim, and it is reopened.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran has been diagnosed with tinnitus.  See February 2010 VA examination report; see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a layperson is competent to observe tinnitus).  Thus, the first element of service connection is established.

Regarding the second element of service connection, his service treatment records are negative for any history, treatment, or diagnosis of tinnitus.  However, the Veteran's military occupational specialty (MOS) of ammo helper indicates a highly probable likelihood of exposure to hazardous noise levels.  Accordingly, exposure to in-service acoustic trauma is conceded as consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).

Regarding the final element of service connection, nexus, against the claim is the opinion of the February 2010 VA examiner, who found that the Veteran's tinnitus was not due to service because its nature was inconsistent with noise exposure.  

In favor of the claim is the opinion of the April 2012 VA examiner, who did not provide an opinion on the etiology of the Veteran's tinnitus but did opine that the Veteran's hearing loss was as least as likely as not caused by or a result of in-service noise exposure, demonstrating a nexus between the Veteran's auditory problems and service.  Additionally, a VA audiologist noted in an April 2013 treatment record that the Veteran's case history was positive for significant hazardous noise exposure in service around ordinance and that he reported occasional, mild, and subjective high-pitch tinnitus.  The Veteran has also testified that during service he complained of ringing in his ears and was told that it would go away.  See Board Hearing Tr. at 6.  He also noted that he did not wear ear protection in service and asserts that he has had ringing in his ears since service.  Id.  
The Board finds that the Veteran's account of having tinnitus since that time is credible.  See Layno v. Brown, 6 Vet. App. 469 (1994) (a veteran is competent to report on all things of which he has personal knowledge derived from his own senses).  In light of his in-service acoustic trauma, the credible history of tinnitus in and since service, the post-service diagnosis of tinnitus, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.


ORDER

New and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus.

Service connection for tinnitus is granted.


REMAND

At the July 2017 Board hearing, the Veteran asserted that his hearing loss has worsened since his last VA examination, which was conducted in July 2015.  See Board Hearing Tr. at 3.  He indicated that he has difficulty hearing during conversation and watching television.  See id. at 3-4; see also October 2015 Notice of Disagreement.  As such, remand is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Any outstanding VA treatment records must be associated with the claims file on remand.

Additionally, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).  (In this regard, the April 2013 VA audiological evaluation, which utilized the CIDW-22 speech test, as opposed to the Maryland CNC test, is not valid for rating purposes.)  As it is not clear if the March 2010 and July 2014 private audiological examinations submitted by the Veteran conform to these requirements, clarification in this regard should be sought on remand.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.

2.  Contact U.S. Hearing Aid Centers, Inc., where the Veteran's March 2010 audiological examination was conducted, and request clarification as to whether speech discrimination testing was conducted using the Maryland CNC test.

In the event that the AOJ is unable to obtain this clarification from U.S. Hearing Aid Centers, Inc., contact the Veteran and afford him the opportunity to clarify.

3.  Contact L. Newmeyer, the private audiologist who conducted the July 2014 audiological examination, and request clarification as to whether speech discrimination testing was conducted using the Maryland CNC test.

In the event that the AOJ is unable to obtain this clarification from the audiologist, contact the Veteran and afford him the opportunity to clarify.

4.  Then schedule the Veteran for a VA audiological examination to determine the current nature and severity of his bilateral hearing loss.  
In addition to objective test results, including audiometric test results and the Maryland CNC, the examiner should describe any functional and occupational impact of the hearing disability.

5.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim of entitlement to a compensable rating for bilateral hearing loss and issue a Supplemental Statement of the Case (SSOC), as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


